Exhibit 10.7.2

 

LOGO [g87545img01.jpg]  

Corporate Office

1340 Treat Blvd., Suite 600

Walnut Creek, CA 94597

(925) 948-4000

Fax (925) 287-0601

 

TO:   

Sonny Pennington

FROM:   

Bill Brown

DATE:   

7/1/08

RE:   

Modification and Extension of February 27, 1998 Employment Agreement and
Non-Competition Agreement, as amended June 2, 2003 and April 10, 2006 (this
“Amendment”)

Dear Sonny:

Per our recent discussions, this Amendment modifies and extends your
February 27, 1998 Employment Agreement, as amended June 2, 2003 and April 10,
2006 (as amended, the “Employment Agreement”) and your February 27, 1998
Non-Competition Agreement, as amended June 2, 2003 and April 10, 2006 (as
amended, the “Non-Competition Agreement”), as follows:

 

1) During the period from July 1, 2008 through February 28, 2012 (the “Term”),
you will continue in your role as “Director of Special Projects” for the
Corporate Division of Central Garden and Pet Company (the “Company”).

 

2) Effective as of July 1, 2008, your base salary will be $190,000 annually. You
will be expected to work a maximum of 650 hours per year (including travel time
and Board Meeting time).

 

3) If you become physically or mentally disabled or incapacitated as set forth
in Paragraph 6 of the Employment Agreement, then your employment with the
Company shall terminate and you shall receive 48% of the base salary you would
have been entitled to for the remainder of the Term.

 

4) If you are terminated for any reason as set forth in Paragraph 7 of the
Employment Agreement (including, without limitation, death), then you shall
receive a lump sum payment equal to 48% of the base salary you would have been
entitled to for the remainder of the Term.

 

5) The Non-Competition Agreement will terminate two years after the end of your
employment with the Company.

 

6) This Amendment will be governed and construed in accordance with the laws of
the State of Georgia.

 

7) Except as herein modified (or modified by the June 2, 2003 amendment or the
April 10, 2006 amendment), the terms and provisions of the Employment Agreement
and Non-Competition Agreement will remain in full force and effect.



--------------------------------------------------------------------------------

Sonny Pennington

July 1, 2008

Page Two

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first written above.

 

/s/    William E. Brown

    

/s/    Brooks M. Pennington III

William E. Brown      Brooks M. Pennington, III

Chairman

Central Garden & Pet Company

    

 

Attachments:   

Modification and Extension of February 27, 1998 Employment Agreement and
Non-Compete Agreement, dated April 10, 2006

 

Modification and Extension of February 27, 1998 Employment Agreement and Non-
Compete Agreement, effective June 2, 2003

 

Employment Agreement dated February 27, 1998

 

Non-Competition Agreement dated February 27, 1998

 

cc: John Seegal